                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DURWYN TALLEY,                                   )
                                                     )
                          Plaintiff,                 )
                                                     )
    vs.                                              )   Case No. 15-CV-1032-NJR-GCS
                                                     )
    TRACY LEE, JACQUELINE                            )
    LASHBROOK, WILLIAM SPILLER,                      )
    MICHAEL MONJE, BRANDON                           )
    ANTHONY, LANCE PHELPS,                           )
    KIMBERLY BUTLER, TERRI                           )
    ANDERSON, DONALD                                 )
    STOLWORTHY, JEANETTE COWAN,                      )
    and ZACH FITZGERALD,                             )
                                                     )
                          Defendants.                )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          This matter is before the Court on the Report and Recommendation of Magistrate

Judge Donald G. Wilkerson 1 (Doc. 253), which recommends the undersigned grant in

part and deny in part the Motion for Summary Judgment filed by Defendants Terri

Anderson, Brandon Anthony, Kimberly Butler, Jeanette Cowan, Zach Fitzgerald,

Jacqueline Lashbrook, Tracy Lee, Michael Monje, Lance Phelps, and William Spiller

(Doc. 220). The Report and Recommendation further recommends this Court deny

Defendants’ Motion to Supplement (Doc. 243). Defendants timely objected to the Report

and Recommendation (Doc. 255), and Plaintiff Durwyn Talley filed a response (Doc. 257).

For the reasons set forth below, Defendants’ objections are sustained. The Court rejects



1This case was subsequently transferred to United States Magistrate Judge Gilbert C. Sison (Doc. 256)
following the retirement of Judge Wilkerson.

                                             Page 1 of 15
Judge Wilkerson’s Report and Recommendation and grants summary judgment to

Defendants.

                                       BACKGROUND

       Plaintiff Durwyn Talley, an inmate of the Illinois Department of Corrections

(“IDOC”), filed a pro se complaint pursuant to 42 U.S.C. § 1983 alleging Defendants

violated his constitutional rights. After threshold review of his amended complaint Talley

was permitted to proceed on two counts:

       Count 1:      Defendants conspired to retaliate against Talley for filing
                     grievances and lawsuits, by denying him placement in
                     protective custody in violation of his rights under the First
                     and Eighth Amendments; and

       Count 2:      Defendants failed to protect Talley from an excessive risk of
                     harm in violation of the Eighth Amendment.

       Talley’s claims in this lawsuit relate to his time at Menard Correctional Center

(“Menard”). Talley was transferred to Menard on April 9, 2014, and, upon his intake

interview with Internal Affairs, requested single-cell, protective custody segregation

status (Doc. 220-1, p. 3). Talley was concerned because he had been labeled a “stool

pigeon” by a gang called the Gangster Disciples, and the Gangster Disciples had a hit out

on him (Id., p. 4). Furthermore, Menard has an active gang count, which means “if you

have a hit out on you they’ll take care of it.” (Id.). Talley previously had a gang affiliation

with the Gangster Disciples but by that point was “nonactive and retired.” (Id., p. 6).

Talley expressed his desire to go to protective custody to an Internal Affairs officer (Id.).

At his deposition, Talley did not know the name of the Internal Affairs officer that

conducted his interview (Id., p. 4). In an affidavit attached to his response to Defendants’

motion, Talley states that the officer was Defendant Spiller (Doc. 232-1, p. 1).

                                         Page 2 of 15
       Two days later, on April 11, 2014, the officer Talley now believes to be Defendant

Spiller recommended that he be double-celled (Id., p. 2). Talley was taken to segregation

but was not placed in protective custody (Doc. 220-1, p. 6). While in segregation, Talley

received threats that he was going to be killed (Id., p. 7). Talley continued to try to get

single-cell protective custody by writing kites (notes) to Warden Butler, the Majors,

Internal Affairs, and Correctional Officer Fitzgerald, but he did not get a response (Id.).

       On April 6, 2015, Talley was released from segregation and was transferred to

general population in the East House (Id., pp. 6-7). Talley was threatened by high-ranking

Gangster Disciples that were also housed in the East House (Id., p. 7). Talley again

requested protective custody by writing kites to the lieutenant and Internal Affairs. He

did not get a response to those kites (Id.). Talley also talked to his gallery officers and told

them he feared for his life and safety and he wanted to go to protective custody (Id.).

Officer Fitzgerald told Talley that people can be killed in protective custody as well and

called him stupid in front of other inmates (Id.).

       At some point in early May 2015, another inmate told Talley not to go to yard

because “they gonna hit you.” (Id., p. 8). This caused Talley to send a request to mental

health stating he was suicidal and needed help (Id.). When the officer came to get Talley

to take him to the Health Care Unit, the Gangster Disciples in the East House began

yelling that they were going to stab him “when we catch you.” (Id.)

       Talley spent about ten days in the Health Care Unit before he talked the mental

health workers into having the officers allow him to sign into temporary protective

custody (Id., p. 9). Talley filled out paperwork stating that he had a gang hit out on him,

that he had been labeled a “stool pigeon” for years, and that he feared for his life and

                                         Page 3 of 15
safety (Id., p. 10). While in temporary protective custody, Talley told Defendant

Lashbrook about his situation (Id., p. 12). Talley remained in temporary protective

custody for two or three days before he was moved to North 1 Cell House (Id.).

       On May 18, 2015, Jeanette Cowan and Officer Young interviewed Talley (Id., p. 10).

Talley told them about the threats against him, but Cowan told Talley he would have to

be attacked before they would allow him to get protective custody (Id.). Cowan further

told Talley that he had a bad history, he was a troublemaker, and that the inmates who

were threatening him needed to threaten him in writing before he would be put in

protective custody (Id.). When asked whether Cowan mentioned any previous grievances

or lawsuits he had filed when he was denied protective custody, Talley testified that “if

I’m not mistaken” Cowan said “she knows about my grievances. That she knows I’m a

grievance writer.” (Id.).

       Cowan subsequently issued a report recommending that Talley’s request for

protective custody be denied (Doc. 220-5). She noted that his behavior was not indicative

of someone needing protection, he admitted he went on crisis watch to manipulate his

housing, and, in fact, others may need protection from him considering his history of

assaults on others (Id.). She further stated that “[h]is behavior also shows that he

manipulates his housing—this time he wants out of a max joint back to a medium.” (Id.).

Officer Young also concluded that the request should be denied, as there was no

documented history of Talley being a snitch, and “the intel office feels as if he is using all

means necessary to manipulate his housing assignment.” (Id.). The Warden concurred in

this decision on May 19, 2015 (Id.).

       Talley appealed the decision not to place him in protective custody to the

                                        Page 4 of 15
Administrative Review Board (“ARB”) (Id., p. 11). Defendant Terri Anderson, a

chairperson on the ARB, held a hearing on Talley’s appeal (Id.; Doc. 220-6). Talley told

Anderson about the threats he had received, being labeled a stool pigeon, and that he

feared for his life and safety (Id.). He also claimed that Internal Affairs destroyed his

intake interview document because he had two lawsuits against them (Doc. 220-6). The

ARB found that Talley had signed into protective custody at Pontiac Correctional Center

in 2011 for essentially the same reason, only to sign out two days later (Id.). Furthermore,

Internal Affairs could not confirm that Talley had provided information on other inmates

(Id.). Based on a review of all information, Anderson found there was insufficient

information to warrant Talley going to protective custody and recommended he go to

general population (Id.).

       On April 1, 2015, Talley went to general population in the North 2 Cell House

(Doc. 220-2). He was never attacked by any other inmates at Menard, and he has since

been transferred to another institution (Doc. 220-1, pp. 12, 17).

       Talley testified that he has filed other lawsuits against Butler, Fitzgerald, and

Lashbrook and that, while he did not have direct evidence of their knowledge of the suits,

he had circumstantial evidence in the form of “repeated misconduct that [he] experienced

and endured at the hands of the defendants in this case who works as a unit” (Id., p. 13).

       Talley admitted he has not filed grievances or lawsuits against any of the other

named Defendants, except that he filed grievances against “Internal Affairs” in general

because they act “as a whole, one unit.” (Id.). He also admitted he had no direct evidence

that any Defendants were aware of his previous lawsuits, but asserted he had

circumstantial evidence in the form of the “repeated misconduct” he “endured at the

                                        Page 5 of 15
hand of the defendants.” (Id.). Nevertheless, he stated that he believed he was denied

protective custody for filing lawsuits and grievances because of “the whole attitude of

the interview” with Cowan and the fact that his request was quickly denied (Id., p. 16).

      On April 11, 2018, Defendants filed a Motion for Summary Judgment (Doc. 220).

Defendants first argue that Talley cannot succeed on his failure to protect claim because

he never suffered any actual physical harm and because he has no evidence that

Defendants acted with malicious or sadistic intent (Id.). They further argue he cannot

succeed on his retaliation claim when there is no evidence that Talley’s First Amendment

activity was the reason Defendants decided to deny protective custody (Id.). Finally, they

argue that, even if Talley’s constitutional rights were violated, Defendants Anthony,

Butler, Cowan, Fitzgerald, Lashbrook, Lee, Monje, Phelps, Spiller, and Stolworthy were

not personally involved in any constitutional violation, Defendants are entitled to

qualified immunity, Talley is not entitled to compensatory damages under the Prison

Litigation Reform Act (“PLRA”) without any physical injury, and Talley is not entitled to

punitive damages.

      In response, Talley argues there are genuine issues of material fact that preclude

summary judgment (Doc. 220). He asserts he repeatedly complained to prison staff that

there was gang hit out on him, but Defendants ignored him. He further claims

Defendants showed malicious intent by denying him protective custody in April 2014

without doing an investigation and again in May 2015. He further contends that while

Defendants assert there is no evidence of retaliation, they did not address his conspiracy

claim in Count 1 and, thus, have waived that argument. And, he asserts, a plaintiff can

use circumstantial evidence to establish a conspiracy as long as the evidence is not

                                      Page 6 of 15
speculative. Finally, he contends he is entitled to compensatory, punitive, and any other

damages the Court may award.

      On August 8, 2018, Defendants filed a motion for leave to file a supplemental

declaration in support of their motion for summary judgment (Doc. 243). The motion

states that defense counsel was provided with new information relevant to the case from

Defendant Stolworthy. Accordingly, they seek to supplement their summary judgment

motion with a declaration from Defendant Stolworthy.

                          THE REPORT AND RECOMMENDATION

      On December 21, 2018, Judge Wilkerson entered a Report and Recommendation

that recommends the undersigned deny Defendants’ motion for leave to supplement and

grant in part and deny in part their motion for summary judgment (Doc. 253).

      With regard to Count 1, Judge Wilkerson was unpersuaded by Defendants’

argument that there is no evidence they were aware of any lawsuits or grievances that

Talley filed against them. He further found that Defendants did not address whether

Talley’s grievances and/or lawsuits could have motivated all Defendants, in general, to

retaliate against him. Thus, there is a question of fact as to whether Talley’s general

litigation activities were a motivating factor in Defendant Cowan’s decision to

recommend that protective custody be denied. Accordingly, Judge Wilkerson

recommends that Defendants be denied summary judgment on Count 1.

      Judge Wilkerson further recommends that summary judgment be denied on

Count 2 because there is no requirement under current Seventh Circuit case law that a

prisoner show evidence of physical injury, and Defendants do not address whether

Talley could be entitled to nominal damages or injunctive relief.

                                      Page 7 of 15
       With regard to Defendants’ argument that only Defendant Anderson was

personally involved in any potential constitutional violation, Judge Wilkerson noted that

omissions can violate civil rights, and a supervisor’s explicit or implicit approval of such

omissions can lead to Section 1983 liability.

       Finally, Judge Wilkerson found that while there is a question of fact as to whether

any of Defendants did anything to provide Talley with protection, there is no evidence

that Defendant Stolworthy retaliated against Talley as Stolworthy was only sued in his

supervisory capacity for failing to manage Defendant Anderson. Because supervisory

officials can delegate investigations into the needs of individual inmates to persons

capable of making such investigations, i.e., Defendant Anderson, Talley’s claim against

Stolworthy should fail as a matter of law.

       Judge Wilkerson also recommended denying Defendants’ qualified immunity

claim without further discussion, as well as Defendants’ motion to supplement their

motion because they provided no good cause for doing so.

                                DEFENDANTS’ OBJECTION

       On January 7, 2019, Defendants filed an objection to the Report and

Recommendation. (Doc. 255). Defendants argue that Judge Wilkerson conflated the

issues of whether Talley has an injury sufficient to state a claim and whether the PLRA

allows recovery in absence of a physical injury. While Section 1997e(e) does allow for

nominal damages, the issue concerning the type of relief a plaintiff may receive is separate

from whether a plaintiff has proved an injury that entitles them to relief. Because Talley

has conceded that he did not suffer a physical injury, and because he has offered no

evidence to prove he suffered a psychological injury rising to the level required for an

                                       Page 8 of 15
Eighth Amendment violation, he cannot meet the required elements of a failure to protect

claim.

         Second, Defendants argue, even if Defendants Fitzgerald, Lashbrook, and Butler

were aware of a concurrent suit against them as well as former cases against Defendant

Butler, none of the other Defendants are aware of any lawsuits. And while Talley has

filed grievances against the “Internal Affairs Unit” generally, these Defendants

themselves are unaware of any grievance against them. Judge Wilkerson’s presumption

otherwise, they argue, is based on speculation and conjecture.

         Talley filed a response to the objection on January 25, 2019 (Doc. 257), in which he

argues he is entitled to relief in the form of nominal and punitive damages. He also claims

he submitted proof that Defendants were aware of his lawsuits in that they worked as

“a unit” and that his ill treatment upon transfer to Menard supports this awareness.

                                      LEGAL STANDARD

         When timely objections are filed, the Court must undertake de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence

contained in the record, give fresh consideration to those issues to which specific

objections have made, and make a decision “based on an independent review of the

evidence and arguments without giving any presumptive weight to the magistrate

judge’s conclusion.” Harper, 824 F.Supp. at 788 (citing 12 CHARLES ALAN WRIGHT ET AL.,

FEDERAL PRACTICE AND PROCEDURE § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part));

Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). If only a “partial objection is

                                          Page 9 of 15
made, the district judge reviews those unobjected portions for clear error.” Johnson v.

Zema Systems Corp., 170 F.3d 734,739 (7th Cir. 1999). The Court may then “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1).

       Summary judgment must be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Spath v. Hayes

Wheels Int’l-Ind., Inc., 211 F.3d 392, 396 (7th Cir. 2000). The Court must construe the

evidence in the light most favorable to the nonmoving party and draw all reasonable

inferences in favor of that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);

Chelios v. Heavener, 520 F.3d 678, 685 (7th Cir. 2008). The moving party bears the burden

of establishing that no material facts are in genuine dispute; any doubt as to the existence

of a genuine issue must be resolved against the moving party. Adickes v. S.H. Kress & Co.,

398 U.S. 144, 160 (1970).

       In responding to a motion for summary judgment, the nonmoving party may not

simply rest upon the allegations contained in the pleadings, but must present specific

facts to show a genuine issue of material fact exists. Celotex, 477 U.S. at 322–26; Anderson,

477 U.S. at 256–57. A genuine issue of material fact is not demonstrated by the mere

existence of “some alleged factual dispute between the parties,” Anderson, 477 U.S. at 247,

or by “some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, a genuine issue of material fact only

exists if “a fair-minded jury could return a verdict for the [nonmoving party] on the

evidence presented.” Anderson, 477 U.S. at 252.

                                         Page 10 of 15
                                        DISCUSSION

A.     Conspiracy to Retaliate

       To prevail on a conspiracy claim, “the plaintiff must show that (1) the individuals

reached an agreement to deprive him of his constitutional rights, and (2) overt acts in

furtherance actually deprived him of those rights.” Daugherty v. Page, 906 F.3d 606, 612

(7th Cir. 2018) (quoting Beaman v. Freesmeyer, 776 F.3d 500, 510 (7th Cir. 2015)). “Because

conspiracies are often carried out clandestinely and direct evidence is rarely available,

plaintiffs can use circumstantial evidence to establish a conspiracy, but such evidence

cannot be speculative.” Id. (quoting Beaman, 776 F.3d at 511).

       Because Talley must show Defendants’ overt acts actually deprived him of his First

Amendment rights, he must first demonstrate that Defendants retaliated against him. To

succeed on a retaliation claim, a prisoner must show (1) he engaged in activity protected

by the First Amendment; (2) he suffered a deprivation likely to deter such activity; and

(3) the First Amendment activity was at least a motivating factor in the decision to impose

the deprivation. Hawkins v. Mitchell, 756 F.3d 983, 996 (7th Cir. 2014) (citing Thayer v.

Chiczewski, 705 F.3d 237, 251 (7th Cir. 2012)).

       After the plaintiff has made his prima facie showing, the burden shifts to the

defendants to rebut the causal inference raised by plaintiff’s evidence. Mays v. Springborn,

719 F.3d 631, 635 (7th Cir. 2013) (once the plaintiff makes his prima facie case, “[t]he burden

then shifts to the defendants to show that they would have taken the action despite the

bad motive”).

       Here, the only non-speculative evidence in support of Talley’s claim that his

lawsuits and grievances were a motivating factor in Defendants’ decision to deny him

                                        Page 11 of 15
protective custody is his testimony that Defendant Cowan said he was a “grievance

writer” in his protective custody interview. Accordingly, construing the facts in the light

most favorable to Talley, the evidence in the record shows that he wrote grievances;

Cowan called him a “grievance writer”; and Cowan subsequently recommended that his

protective custody status be denied. The Court finds this insufficient to establish a prima

facie case of retaliation, given the other reasoning that Cowan provided in her report.

       Even if Talley’s First Amendment activity was a motivating factor for denying his

protective custody status, there is evidence that Defendants would have denied Talley

protective custody despite anyway. Cowan and Young stated in their reports that Talley’s

behavior indicated he did not actually need protection, and there was no documented

history of him being a snitch. Both officers also noted that Talley appeared to be

attempting to manipulate his housing situation. The Chief Administrative Officer denied

Talley protective custody based on the information in Cowan and Young’s reports, which

made no mention of his grievance writing or lawsuits. Furthermore, the ARB held an

independent hearing on the matter, during which Talley was personally interviewed.

Based on the information before it, as well as Talley’s statement, the ARB concluded there

was insufficient information to warrant Talley’s placement in protective custody.

       Because Defendants have met their burden of showing Talley’s request for

protective custody would have been denied in the absence of any bad motive, Talley has

not shown he was retaliated against. And because he has not established any First

Amendment retaliation, his conspiracy claim must fail.

B.     Failure to Protect

       To state a failure-to-protect claim, a plaintiff must allege facts from which a court

                                       Page 12 of 15
could conclude that (1) he faces a substantial risk of serious harm and (2) the defendants

knew of and disregarded that risk. Wilson v. Ryker, 451 F. App’x 588, 589 (7th Cir. 2011)

(citing Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994)). A generalized risk of violence is

not enough, however, “for prisons are inherently dangerous places.” Id. (citing Brown v.

Budz, 398 F.3d 904, 909, 913 (7th Cir. 2005). The threat must also reflect that the inmate is

subject to a substantial risk of future harm, one that is “almost certain to materialize if

nothing is done.” Id.

        In Babcock v. White, the facts of which were discussed by Judge Wilkerson and

described as “strikingly similar” to the facts here, the Seventh Circuit addressed the

question of “whether or not a . . . prisoner who was not assaulted by, and who is no longer

at risk from, fellow inmates may nevertheless maintain a . . . claim for money damages

based solely on prison officials’ past failure to take measures to protect the prisoner from

inmates known to pose a danger to the prisoner.” 2 Babcock v. White, 102 F.3d 267, 270 (7th

Cir. 1996). The answer is no, at least where the “exposure to risk of harm cannot be said

to result from an official’s malicious or sadistic intent.” Id. The Court then compared

Eighth Amendment claims to tort law, which requires an element of injury, reading

Farmer v. Brennan as speaking to the duty owed by prison officials in failure-to-protect

cases. Id. at 271 (citing Farmer v. Brennan, 511 U.S. 825 (1994). “Farmer is largely silent as

to the injury element, presumably because in that case, the injury was clear: Farmer

allegedly had been raped and beaten as a result of the defendants’ breach of their duty

not to knowingly subject him to a substantial risk of serious harm.” Id. While an Eighth



2There is no motion for injunctive relief pending, and Talley admits that he has since been transferred to
another prison.

                                             Page 13 of 15
Amendment claim is not an ordinary tort, the Court explored the bounds of the Eighth

Amendment’s prohibition against cruel and unusual punishment, asking “what harm

must actually befall the prisoner before a court may say that he is entitled to monetary

compensation for a violation of his Eighth Amendment rights?” Id. at 271.

       One answer to that question would be that no harm is necessary, if at least nominal

damages are assumed. Id. But the Court found that approach was not appropriate in the

Eighth Amendment deliberate indifference context. Id. The Court concluded that

“[h]owever legitimate Babcock’s fears may have been, we nevertheless believe that it is

the reasonably preventable assault itself, rather than any fear of assault, that gives rise to

a compensable claim under the Eighth Amendment.” Id. at 272. What Babcock ultimately

was alleging is the same as Talley is alleging here: “not a ‘failure to prevent harm,’ but a

failure to prevent exposure to risk of harm.” Id. (quoting Farmer, 511 U.S. at 834).

       The Court also distinguished between Eighth Amendment excessive force cases

and conditions-of-confinement cases, noting that failure-to-protect cases fall within the

latter category. Id. at 273. In excessive force cases, a prisoner need not allege or prove

“significant injury” to recover damages. Id. But extreme deprivations are required to

make out a conditions-of-confinement claim. Id. Here, Talley has not demonstrated any

such deprivation. See id. And while Judge Wilkerson relied on Calhoun v. DeTella to

distinguish Babcock, Calhoun was an excessive force case. Accordingly, the Court finds

that discussion unpersuasive.

       Talley also has not proven that Defendants’ failure to take measures to protect him

from inmates was the result of malicious or sadistic intent. While he points to the quick

decision in April 2014 by Defendant Spiller to deny him protective custody without doing

                                        Page 14 of 15
an investigation, he provides no evidence of the normal procedure for determining such

issues or how Defendant Spiller deviated from those procedures. And with regard to the

May 2015 decision, an investigation clearly was completed, all the way through appeal

to the ARB. Neither of these actions demonstrate malicious or sadistic intent.

Accordingly, the Court finds that Defendants are entitled to judgment on Talley’s failure-

to-protect claim.

                                      CONCLUSION

       For these reasons, the Court SUSTAINS Defendants’ objection (Doc. 255) and

REJECTS the Report and Recommendation (Doc. 253). Defendants’ Motion for Summary

Judgment (Doc. 220) is GRANTED. Defendants’ Motion to Supplement (Doc. 243) is

DENIED as moot.

       Plaintiff Durwyn Talley shall recover nothing, and his claims are DISMISSED

with prejudice. The Clerk of Court is DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: March 29, 2019


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                United States District Judge




                                      Page 15 of 15
